Citation Nr: 0514038	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  98-06 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder claimed as stiff joints, to include as due to an 
undiagnosed illness (UI).

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had verified naval service from October 1967 to 
January 1969, from February 1975 to December 1987, and from 
December 1992 to June 1994.  The veteran's most recent DD 
Form 214, verifying service from December 1992 to June 1994, 
reflects a total of nineteen years, one month, and eleven 
days of prior active service, and he is a recipient of the 
Southwest Asia Service Medal, with two stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in January and April of 1998.  

In a February 2001 decision, the Board denied the claims of 
entitlement to service connection for a skin rash, to include 
as due to an UI, and entitlement to increased evaluations for 
service-connected dysthymic and cervical spine disorders.  
The Board granted an increased 10 percent evaluation for 
service-connected duodenitis.  The remaining issues on appeal 
were remanded to the VARO for additional development.  That 
development having been completed the case is once more 
before the Board for appellate consideration.  

During the course of the appeal the veteran stated on a 
February 2004 VA orthopedic examination that his claim of 
service connection for stiff joints, to include as due to UI 
was limited to his left shoulder joint.  Accordingly, such 
issue has been restated on the title page to best reflect the 
veteran's claim.  



The issues of entitlement to increased evaluations for right 
and left knee disorders and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
fails to objectively demonstrate the presence of a chronic 
identifiable left shoulder disability, currently.

2.  Objective indicators or symptoms of an UI manifested by 
left shoulder joint symptoms/stiffness are not found.


CONCLUSION OF LAW

A left shoulder disability claimed as stiff joints, including 
on the basis of an UI, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including a March 1994 
separation physical examination report are silent for 
complaints, objective findings or diagnosis of a left 
shoulder disability.  The veteran's left shoulder was normal 
on objective demonstration.  

The pertinent postservice VA and private medical evidence 
dating from approximately mid 1994 though early 2004 are 
silent for a left shoulder disability.  
A special February 2004 VA orthopedic examination report 
shows that the examiner reviewed the veteran's claims file.  
The veteran essentially stated that his claim of service 
connection for stiff joint pain to include secondary to UI 
was limited to his left shoulder.  An objective examination 
of the left shoulder was normal.  The examination failed to 
show any underlying identifiable left shoulder disability.  
The veteran's pertinent left shoulder pain was described as 
radicular in nature and associated with a cervical spine 
disorder for which service connection has been established.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R.  
§ 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006.  This interim rule became 
effective November 9, 2001. On December 27, 2001, the 
President signed into law the "Veterans Education and 
Benefits Expansion Act of 2001."  This legislation amends 
various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  (A) An undiagnosed illness.  (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue.  (2) 
Unexplained rashes or other dermatological signs or symptoms.  
(3) Headache.  (4) Muscle pain.  (5) Joint pain.  (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms.  (8) Signs or symptoms involving the upper or 
lower respiratory system.  (9) Sleep disturbances.  (10) 
Gastrointestinal signs or symptoms.  (11) Cardiovascular 
signs or symptoms.  (12) Abnormal weight loss.  (13) 
Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2004). 

Where the service medical records are silent for pertinent 
disability and the veteran has not provided competent 
evidence showing that his claimed disability is associated 
with service, the Board has no obligation to provide a 
medical examination.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).




Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

During the appeal period, the Board last remanded this case 
in February 2001 for additional development.  In letters 
dated in June 2002 and March 2004, the RO complied with 
notification of VCAA and the United States Court of Appeals 
for Veterans Claims (CAVC) holding in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Such notices sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Id.  

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to claim of service 
connection for a left shoulder disorder claimed as stiff 
joints, including as secondary to an UI.

As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The Board recognizes that the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim prior to 
November 9, 2000, the notice was provided by the RO prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.


Entitlement to service connection for a 
left shoulder disability, claimed as 
stiff joints, including as secondary to 
an UI.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

The competent and probative medical evidence, including a 
recent VA medical opinion based on a veteran's claims file 
and examination of the veteran, shows that the record lacks 
clinical findings to support the diagnosis of an identifiable 
left shoulder disability in service and following separation 
from active duty.  Moreover, objective indicators or symptoms 
of an UI manifested by left shoulder symptoms are not found.  
Rather, the veteran's left shoulder symptoms were 
characterized as radicular in nature and associated with a 
cervical spine disability for which service connection is 
established.

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence of a left shoulder disability with link to active 
service.  The CAVC has held that lay assertions of medical 
causation do not constitute competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board must point out that the record does not include a 
competent medical opinion favorable to the claim based on a 
review of the claims file.  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a left 
shoulder disability that is linked to active service on any 
basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left shoulder 
disability claimed as stiff joints, including secondary to an 
UI.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a left shoulder 
disorder claimed as stiff joints, to include as due to an UI 
is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans ' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

The Board notes that the issues of entitlement to increased 
evaluations for service-connected right and left knee 
disabilities and entitlement to a TDIU remain unresolved.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Importantly, the Board notes that during the appeal period, 
and following issuance of the June 2004 supplemental 
statement of the case (SSOC) the General Counsel of VA held 
that separate ratings may be assigned for the same joint 
under Diagnostic Code 5260 for limitation of flexion of the 
leg and Diagnostic Code 5261 for limitation of extension of 
the leg.  VAOPGCPREC 9-04.  The RO should have an opportunity 
to review the issues of entitlement to increased evaluations 
for service-connected right and left knee disabilities on 
appeal in light of the recent General Counsel opinion.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, the Board notes that in a March 1994 VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, the veteran noted that he expected to 
receive Social Security Administration (SSA) disability 
retirement benefits.  The record fails to show that the VARO 
attempted to obtain any pertinent SSA disability records.  
VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Such outstanding records may prove helpful to the 
veteran's claim for TDIU benefits.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  All necessary arrangements should be 
made to obtain a copy of the SSA decision 
awarding the veteran disability benefits 
and copies of all records that formed the 
bases of that determination including a 
copy of any hearing transcript before an 
Administrative Law Judge of that agency.  
If such records are unavailable that 
agency should so state such fact.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the issues of 
entitlement to increased evaluations for 
right and left knee disabilities and 
entitlement to TDIU should be 
readjudicated in light of VAOPGCPREC 9-
04, where applicable.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant action taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the RO.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


